[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that his level reduction eligibility date has been incorrectly calculated. His claim is apparently for time that he was released on bond from November 16, 1995 to the date of April 10, 1996 when he was reincarcerated. The time sheet, Respondent'sC and Petitioner's Exhibit 6, appears to accurately reflect the credits received under the provisions of the statutes. The date he was released on bond is typographically incorrect being 11/6/95 instead of 11/16/95 but has been calculated accurately none the less. Under the statutes he is not entitled to credits while free on bond. See Petitioner's Exhibit 7.
The petitioner is serving a sentence which was originally imposed on June 7, 1996 for 25 years, execution suspended after 20 years (see Respondent's Exhibit A) which on October 23, 1996 was vacated and a new sentence imposed of 15 years, execution suspended after 10 years (see Respondent's Exhibit B).
Applying the Administrative Directive 9, 2, the letter dated August 18, 1998 from Mr. Levesque to Mr. Amis, Petitioner'sExhibit 3, correctly sets out the earliest day on which the CT Page 3468 petitioner's level 4 maybe reduced to level 3 and as the letter states the petitioner must meet all other level reduction criteria.
The petitioner has failed to demonstrate his claim of improper calculation by the respondent.
For the above reasons the petition is dismissed.
Thomas H. Corrigan Judge Trial Referee